DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the 112 rejection in the previous office action was overcome, therefore, the prior art of record does not disclose nor suggest it be an obvious modification wherein apply a frequency domain noise mitigation technique by: determining correlations in the frequency domain between primary and reference channels over time, wherein the primary channel contains a desired signal and an interference signal, and the reference channel contains the interference signal; and subtracting the reference channel from the primary channel to compute the desired signal; Referring to Claim 11, the 112 rejection in the previous office action was overcome, therefore, the prior art of record does not disclose nor suggest it be an obvious modification wherein applying a frequency domain noise mitigation technique by: determining correlations in the frequency domain between primary and reference channels over time, wherein the primary channel contains a desired signal and an interference signal, and the reference channel contains the interference signal; and subtracting the reference channel from the primary channel to compute the desired signal.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/WHITNEY MOORE/Primary Examiner, Art Unit 3646